Citation Nr: 0505717	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-13 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a disorder as a 
result of asbestos exposure.

3.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder.

4.  Entitlement to a higher rating for service-connected 
chronic low back strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1976 
and September 1986 to September 1996, with unverified service 
in the United States Army Reserves from July 1976 to 
September 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2000 and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

The RO certified all of the issues cited above to the Board.  
Technically, the veteran's Substantive Appeal (VA Form 9), 
filed in September 2002, was only for his claim of 
entitlement to service connection for post-traumatic stress 
disorder.  The Board will liberally construe the September 
2002 Substantive Appeal to include the veteran's claim for 
service connection of a mental disorder in general as 
reflected in the July 2002 Statement of the Case (SOC).  The 
Board will also accept a statement and attached medical 
records from the veteran received by the RO in January 2003, 
as a Substantive Appeal on the remaining issues of 
entitlement to service connection for a left knee disorder 
and an asbestos-related disorder and entitlement to an 
increased rating for service-connected chronic low back 
strain, as reflected in the July 2002 SOC.  The submitted 
medical records referenced treatment the veteran received and 
complaints the veteran made concerning his left knee, 
bronchitis, and low back.  Also, the statement and medical 
records were received by the RO within one year from the date 
of mailing of the notification of the July 2002 rating 
decision (Hearing Officer's Decision), wherein the RO 
readjudicated the low back claim as well as reopened and 
readjudicated previously disallowed knee, mental, and 
asbestos-related disorder claims in light of the Veterans 
Claims Assistance Act of 2000.  38 C.F.R. § 20.302(b) (2003).  
(The July 2002 rating decision is a continuation of the 
October 2000 rating determination being appealed.)  

The Board notes that additional evidence was associated with 
the claims file after the July 2002 SOC.  The RO did not 
issue a Supplemental Statement of the Case (SSOC).  See 38 
C.F.R. § 19.37(a) (2004) (providing that if the last SOC or 
SSOC was prepared before the receipt of additional evidence, 
a SSOC will be furnished to the veteran unless the additional 
evidence is duplicative or not relevant to the issue on 
appeal).  Nevertheless, the RO readjudicated the PTSD and low 
back claims with consideration of all the evidence of record 
as reflected in the January 2004 rating decision.  With 
regard to the mental and asbestos claims, the additional 
evidence submitted after the July 2002 SOC was duplicative or 
not relevant to the issue.

In December 2004, the Board received additional evidence from 
the RO that consisted of service medical records, private 
medical records, and DD Form 214s, that were duplicative or 
cumulative of evidence previously considered by the RO in 
connection with the veteran's claims or were not relevant to 
the issues on appeal.  Accordingly, the Board finds no basis 
for remanding the issues on appeal to the RO for its initial 
consideration of the additional evidence in connection with 
the veteran's claims.  See Board of Veterans' Appeals:  
Obtaining Evidence and Curing Procedural Defects, 69 Fed. 
Reg. 53,807 (September 3, 2004) (to be codified at 38 C.F.R. 
§§ 19.9, 20.1304(c)).

In a June 2004 statement, the veteran indicated that he 
wanted to withdraw the issue of entitlement to an effective 
date earlier than June 12, 2000, for the grant of an 
increased rating of 20 percent for service-connected chronic 
low back strain.  At the July 2004 travel board hearing, the 
veteran submitted a signed statement that indicated that he 
wanted to withdraw the issue of entitlement to service 
connection for a right knee disorder.  Accordingly, these 
issues are not before the Board. 



The issue of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence of record shows that the veteran was likely 
exposed to asbestos during service. 

3.  The competent medical evidence of record shows no 
radiographic evidence of parenchymal lung disease.

4.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with an asbestos-related 
disorder.  

5.  There is credible supporting evidence of record that the 
veteran's claimed stressor of physical assault occurred in-
service. 

6.  The competent medical evidence of record shows that the 
veteran does not currently meet the criteria for post-
traumatic stress disorder.

7.  The competent medical evidence of record shows that the 
veteran's currently diagnosed anxiety disorder or dysthmia 
did not have its onset during a period of service; there is 
no competent medical evidence of record that otherwise 
establishes that an anxiety disorder or dysthmia is related 
to service. 

8.  Throughout the rating period on appeal, the veteran's low 
back disability is manifested by subjective complaints of 
pain with radiculopathy to the right groin area/lower 
extremity and fatigue on prolonged use, productive of no more 
than moderate limitation of motion with functional loss due 
to pain and fatigue, with no more than mild neurological 
deficit.  


CONCLUSIONS OF LAW

1.  A chronic disorder as a result of asbestos exposure was 
not incurred in or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2004).  

2.  Post-traumatic stress disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304(d), (f) (2004).

3.  An anxiety disorder or dysthymia was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R.   §§ 3.159, 3.303 (2003).  

4.  The schedular criteria for a rating in excess of 20 
percent for service-connected chronic low back strain, prior 
to September 23, 2002, have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R.            
§§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59 (2004); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

5.  The schedular criteria for a separate 20 percent rating, 
but no higher, for orthopedic manifestations of the service-
connected chronic low back strain, from September 23, 2002 to 
September 25, 2003, have been approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.40-4.46, 4.59 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

6.  The schedular criteria for a separate 10 percent rating, 
but no higher, for neurologic manifestations of the service-
connected chronic low back strain, from September 23, 2002 to 
September 25, 2003, have been approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.40-4.46, 4.59, 4.124a, Diagnostic Code 8520 (2004).

7.  The schedular criteria for a separate 20 percent rating, 
but no higher, under the General Rating Formula for Diseases 
and Injuries of the Spine, for the service-connected chronic 
low back strain, from September 26, 2003, have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R.            §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5243 (2004).
  
8.  The schedular criteria for a separate 10 percent rating, 
but no higher, for neurologic abnormalities of the service-
connected chronic low back strain, from September 26, 2003, 
have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the October 2000 rating decision, July 
2002 rating decision, July 2002 SOC, and January 2004 rating 
decision, which together provided the veteran with notice as 
to the evidence needed to substantiate his claims, the 
reasons for the rating assigned, and the reasons for the 
denials.  The July 2002 rating decision, July 2002 SOC, and 
January 2004 rating decision provided the veteran with notice 
of laws and regulations pertinent to his claims, including 
the law and implementing regulations of the VCAA.  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54345-54349 (August 22, 2002) (former 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  The new rating criteria 
for intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The January 2004 rating decision shows that 
the RO considered the veteran's low back disability under the 
old and new schedule for rating spine disabilities.

Lastly, the Board notes that in correspondence dated in March 
2001, April 2003, and August 2003, the RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claims, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.   In 
particular, the March 2001 VCAA notice specifically asked the 
veteran to provide VA with any evidence regarding treatment 
he had received for his back condition since the RO hearing.  
The Board notes that where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Thus, the requested current evidence was the 
evidence necessary to substantiate the veteran's claim that 
his low back disability had increased in severity.  The VCAA 
notice specifically advised the veteran that VA would assist 
him if he needed any assistance in obtaining any evidence he 
believed was pertinent to his claim.   

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Nevertheless, the case was reconsidered again in July 2002 
and January 2004 and the rating decisions were provided to 
the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

The Board also acknowledges that the VCAA notices contained 
no specific request for the veteran to provide any evidence 
in the veteran's possession that pertained to the claims, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2004).  Nevertheless, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
the veteran's claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notices 
appears not to have harmed the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran VA examinations in April 2001 and 
February 2002, including an evaluation for asbestos exposure.  
The RO also obtained VA treatment records.  Service medical 
records and reserve service medical records were previously 
associated with the claims file; these records contained 
evidence that the veteran was likely exposed to asbestos 
during service.  The RO afforded the veteran a local hearing 
before a Hearing Officer of the RO in February 2001 and 
scheduled the veteran for a travel board hearing, which was 
held in July 2004.  

In a May 2002 request to VA for medical records, the Social 
Security Administration (SSA) indicated that the veteran had 
a claim for disability benefits before its Office of Hearings 
and Appeals.  At the April 2001 VA mental examination, the 
veteran reported that he filed a claim for Social Security 
disability benefits for his back problems.  VA treatment 
records dated in June and July 2003, however, noted that the 
veteran reported that he was declined Social Security 
disability benefits.  As the veteran is reportedly not 
currently in receipt of Social Security disability benefits, 
the Board finds that the evidence SSA considered in its 
determination is not relevant to the veteran's low back 
claim.  Therefore, the Board is under no duty to obtain these 
records. 

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  The Board also finds that 
development pursuant to VA Adjudication Procedure Manual, 
M21-1 with regard to the veteran's asbestos claims has been 
completed.  Accordingly, the Board will proceed with 
appellate review.  


II.      Service connection for a Disorder Secondary to 
Asbestos Exposure

The Board observes that there is no specific statutory 
guidance with regard to asbestos-related claims, nor has the 
Secretary promulgated any regulations.  VA, however, has 
issued a circular on asbestos-related diseases which provides 
some guidelines for considering compensation claims based on 
exposure to asbestos. Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular).  The 
information and instructions from the DVB Circular are 
incorporated in the VA Adjudication Procedure Manual, M21-1 
(M21-1), Part VI, 7.21. 

The provisions of M21-1, Part VI, par. 7.21(a), (b), & (c) 
are not substantive in nature, but relevant factors discussed 
by them must be considered by the Board in all decisions in 
order to fulfill the Board's obligation under 38 U.S.C.A.                    
§ 7104(d)(1) to provide an adequate statement of the reasons 
and bases for a decision. See VAOPGCPREC 4-00; Ennis v. 
Brown, 4 Vet. App. 438, vacated at 4 Vet. App. 523, new 
decision issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  The first three sentences of M21-1, 
Part VI, par. 7.21(d)(1) are substantive in nature and must 
have been followed by the agency of original jurisdiction or 
the appeal must be remanded for this development.  See 
VAOPGCPREC 4-00.  Additionally, while not discussed in 
VAOPGCPREC 4-00, it is likely that factors enumerated at M21-
1, Part III, par. 5.13(b) should be considered by the Board. 

The guidelines further provide that the latent period varies 
from 10-45 years or more between first exposure and 
development of disease.  M21-1, part VI, para. 7.21(b)(1) and 
(2).  It is noted that an asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1). Finally, the guidelines provide that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  

The veteran's service medical records include a July 1989 
letter from the Department of the Army to the veteran on the 
subject of medical attention for possible exposure to 
asbestos. The service official acknowledged that the veteran 
had been assigned to a building that was recently condemned.  
The service official directed the veteran to set up an 
appointment for a chest x-ray and baseline pulmonary function 
test at his earliest convenience.  Based on the July 1989 
letter, the Board concedes that the veteran was likely 
exposed to asbestos during service.  

The medical evidence of record, however, shows that the 
veteran is not currently diagnosed with an asbestos-related 
disorder.  

The service medical records include a March 1995 record that 
noted a history of asbestos exposure, but the chest x-ray was 
normal.  A February 1996 consultation sheet showed that the 
veteran was referred for an evaluation of remote asbestos 
exposure.  The consultant reported that there was no evidence 
of asbestosis.  An April 1996 record indicated that a chest 
x-ray was normal, and there was no evidence of pleural 
thickening or calcifications.  The examiner noted an 
assessment of history of asbestos exposure with no evidence 
of asbestosis by chest x-ray or exam.

Post-service medical evidence includes March 1997 VA 
pulmonary function tests (PFTs) that revealed a mild 
restriction.  A July 1997 VA chest x-ray, however, revealed 
clear lungs, and the mediastinal and hilar structures and the 
bony thorax were unremarkable.  The interpreter noted that 
the chest x-ray was normal.  An April 2001 VA record noted 
that views of the chest were similarly unremarkable and 
unchanged when compared to the prior exam in July 1997.  The 
April 2001 VA asbestos examination report showed that the 
examiner noted that the chest x-ray was unremarkable.  The 
examiner indicated that there was no evidence of any pleural 
or diaphragmatic calcification.  Lastly, a December 2002 VA 
chest x-ray noted impressions of suboptimal inspirated study 
with some crowding of the bronchovascular markings, but no 
definite acute parenchymal disease was noted.  

Thus, the service medical records and post-service medical 
records show no 
radiographic evidence of parenchymal lung disease.  Also, the 
medical evidence shows that the veteran is not currently 
diagnosed with an asbestos-related disorder as a result of 
asbestos exposure.  Therefore, service connection for an 
asbestos-related disorder as a result of asbestos exposure is 
not warranted on the basis of the current evidence.  

The Board is cognizant of testimony the veteran provided at 
the July 2004 travel board hearing in which he indicated that 
he had been prescribed inhalers by VA for episodes of 
wheezing.  The medical evidence shows that the veteran has 
been diagnosed with bronchitis; however, this disorder has 
not been medically attributed to asbestos exposure.  As noted 
above, the Board does not doubt that the veteran was, indeed, 
exposed to asbestos during service, but without medical 
evidence of a disorder due to that exposure, the claim must 
be denied.  Exposure to asbestos, in and of itself, is not 
considered a disability for VA purposes.  

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable, and 
the claim must be denied.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


III.      Service Connection for Post-Traumatic Stress 
Disorder/Mental Disorder

           A.   Post-Traumatic Stress Disorder (PTSD)

The veteran contends that he has post-traumatic stress 
disorder (PTSD) as the result of a physical assault that 
reportedly occurred during service.  

VA regulation 38 C.F.R. § 3.304(f) (2004) sets forth the 
three elements required to establish service connection for 
PTSD.  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2004); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.

With regard to the second criterion required to establish 
service connection for PTSD, the Board notes that the 
veteran's claimed stressor is not related to combat.  As 
such, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The 
veteran's service medical records include a statement from 
service member E.L.N., who reported that in April 1976, he 
witnessed an altercation between the veteran and another 
service member.  E.L.N. reported that during the course of 
the altercation, two other service members got involved in 
the situation by kicking the veteran in the back and hitting 
the veteran around the head and shoulders.  The Board finds 
that this in-service April 1976 statement constitutes 
credible supporting evidence that the claimed stressor 
occurred.  

With regard to the first criterion required to establish 
service connection for PTSD, there is favorable and 
unfavorable evidence that the veteran currently suffers from 
PTSD.  

VA treatment records show that in December 2000, Licensed 
Clinical Social Worker (LCSW), R.W., noted that the emotional 
content the veteran reported and his psychiatric symptoms 
seemed to indicate possible PTSD symptoms.  A January 2001 
record showed that Certified Physician's Assistant (PA-C), 
D.S., noted that the veteran had PTSD, non-combat but 
military related.  Records dated in January 2001, June 2001, 
and October 2001, showed that PA-C, B.S.M., noted an 
assessment of PTSD.  Records dated in December 2002, March 
2003, and June 2003, showed that Dr. D.N. noted an impression 
of PTSD, relative to a non-combat physical assault, and 
dysthymia.  

The March 1997 VA examination report shows that the claims 
file was not made available for the examiner.  Dr. K.S.R. 
noted that the veteran reported on the claimed in-service 
stressor.  Dr. K.S.R. diagnosed the veteran with dysthymia.  
The April 2001 VA examination report shows that the claims 
file was not made available to the examiner.  Dr. T.E.V. 
noted that the veteran reported on the claimed in-service 
stressor.  Dr. T.E.V. only diagnosed the veteran with "PTSD 
symptoms" on Axis I, and no diagnosis on Axis II.  Lastly, 
the February 2002 VA examination report shows that the claims 
file was made available to and reviewed by Dr. S.S. 
The veteran reported on the claimed in-service stressor.  Dr. 
S.S. provided a diagnosis of anxiety disorder not otherwise 
specified on Axis I, and no diagnosis on Axis II.  Dr. S.S. 
noted that the veteran was diagnosed with dysthymia in 1997 
and he now complained of problems related to a physical 
attack by soldiers of a different race during his time in the 
military.  Dr. S.S. maintained that the veteran currently did 
give a few symptoms related to PTSD but he did not meet the 
criteria for PTSD at this time. 

The Board must weigh the credibility and probative value of 
the above medical opinions, and in so doing, the Board may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

The Board finds that the medical opinions rendered by Drs. 
D.N., K.S.R., T.E.V., and S.S. are of higher probative value 
than those rendered by LCSW, R.W., and PA-Cs, D.S. and 
B.S.M., as the former possess a higher degree of medical 
expertise, training, and skills in the field of psychiatry.  
As among Drs. D.N., K.S.R., T.E.V., and S.S., the Board 
accords greater evidentiary weight to Dr. S.S.'s unfavorable 
medical opinion because it is based on an entire review of 
the records in the veteran's claims file, it is supported by 
a rationale, and is found to be persuasive when considered 
with the rest of the evidence of record.  It is notable that 
there is a consensus among Drs. K.S.R., T.E.V., and S.S., 
that the veteran does not have PTSD.  Drs. T.E.V. and S.S. 
specifically found that the veteran had some symptoms related 
to PTSD, but declined to find that the veteran met the full 
criteria of PTSD as set forth in DSM-IV [American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)].

Thus, the Board finds that the first criterion required to 
establish service connection for PTSD has not been met, and 
consequently, the third criterion has also not been met.  
Accordingly, service connection for PTSD is not warranted on 
the basis of the current evidence.  

	B.  Mental Disorder

The evidence of record similarly shows that service 
connection for a mental disorder in general is not warranted.

The medical evidence shows that the veteran is currently 
diagnosed with anxiety disorder and dysthymia.

The service medical records that covered the veteran's first 
period of service showed that in December 1975, the veteran 
was referred for an evaluation as to whether the veteran's 
"personality change" was a reaction to his back pain.  In 
January 1976, a consultant recommended that possible alcohol 
overuse should be ruled out and that the veteran should be 
referred to "MHCS" to rule out a possible psychiatric 
disorder.  The consultant then noted "[p]ossible" diagnoses 
of personality pattern disturbance, paranoid type, and 
schizophrenic reaction, paranoid type.  No subsequent 
pertinent treatment was noted in the records.  The May 1976 
separation examination report showed that no psychiatric 
disorder, anxiety disorder, or mood disorder was identified 
on examination, and no relevant symptomatic complaints were 
noted on the Report of Medical History.  

The veteran's service reserve medical records and service 
medical records for his second period of service, which 
together spanned some 20 years from July 1976 to September 
1996, showed that no psychiatric disorder, anxiety disorder, 
or mood disorder was identified during this period; nor were 
any relevant symptomatic complaints noted during this period.  
Rather, dysthymia and anxiety disorder were first diagnosed 
in March 1997 and February 2002, respectively, after the 
veteran's discharge from his second period of service.  Thus, 
the evidence does not show that the veteran's currently 
diagnosed anxiety disorder or dysthymia had its onset during 
a period of service.  38 C.F.R. § 3.303 (2004).  

There is also no competent medical evidence of record that 
otherwise establishes that an anxiety disorder or dysthymia 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Accordingly, service connection for an anxiety disorder or 
dysthymia is not warranted on the basis of the current 
evidence of record.  As the preponderance of the evidence is 
against the PTSD and mental claims, the "benefit of the 
doubt" doctrine is not applicable, and the claims must be 
denied.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.      Increased Rating for Chronic Low Back Strain

A.	Procedural History and Evidence

By a December 1976 rating decision, the RO granted service 
connection for 
chronic low back strain, and assigned a noncompensable 
evaluation under Diagnostic Code 5295, effective July 24, 
1976, one day following the veteran's 
discharge from service.  By an October 1997 rating decision, 
the RO awarded a 
compensable rating of 10 percent under Diagnostic Code 5295.  
The disability 
rating was based on service medical records that covered the 
veteran's second 
period of service, which included examination findings of 
"closed intervertebral disc space [...] decreasing at L4-
5," "reduction in normal lordosis of the spine," and 
"chronic lower back pain with probable disc involvement."  
In June 2000, the veteran filed the instant claim for an 
increased rating.  By a July 2002 rating decision, the RO 
increased the veteran's disability rating from 10 percent to 
20 percent under Diagnostic Code 5295.  The RO granted the 
increased rating based on demonstrable muscle spasms shown on 
VA examination.

At the February 2001 RO hearing, the veteran indicated that 
driving for long periods of time caused him to experience 
muscle spasms that radiated down his back and both legs as 
well as into the right side of his groin area.  As the 
result, he had to leave his job as a trucker.  He complained 
that his back bothered him almost 24 hours a day.  He 
indicated that he took pain medication and muscle relaxants, 
and he sometimes received Cortizone shots.  He reported that 
he had problems bending and lifting, and he could not stand 
or sit for prolonged periods of time.  

At the July 2004 travel board hearing, the veteran 
additionally testified that he had loss of motion or limited 
motion in his back.  He indicated that his back disability 
inhibited his ability to do his job.  He reported that when 
he was unable to work he would just quit the job.  He 
testified that he currently worked in the evening and night 
from 3:30 p.m. until midnight.  He denied that any doctor 
ever prescribed bed rest for him.  He was last treated for 
his back six months ago.

VA treatment records dated during the appeal period show that 
in July 2000, the veteran presented at the clinic with 
complaints of back pain.  He reported that he had been 
driving a truck lately and today his back was hurting.  He 
indicated that he was unable to go to work.  The physical 
examination revealed tenderness over the right lumbar muscle.  
The straight leg raising (SLR) test was negative.  There were 
no neurological deficits.  The assessment was backache.  
Records dated in February 2003 and March 2003 showed that the 
veteran complained of low back pain.  A March 2003 record 
noted that a magnetic resonance imaging (MRI) scan of the 
lumbar spine revealed degenerative spondylosis. 

An April 2001 VA spine examination report showed that the 
examiner reviewed the 
claims file.  The veteran's noted complaints were similar to 
those he provided testimony on at the RO hearing and travel 
board hearing.  In addition, the veteran complained that the 
pain in his back was aggravated with cold and damp weather, 
and with excessive bending, stooping, and standing.  He 
indicated that he used a lumbar support if he were going to 
do any prolonged standing.  The examiner noted that the 
physical examination revealed decreased range of motion of 
the lumbar spine.  Forward flexion of the lumbar spine was to 
40 degrees, extension to 5 degrees, left and right lateral 
flexion to 15 degrees, and left and right rotational to 15 
degrees.  The examiner noted that the veteran had "pain 
before range of motion" and it was "worse with the 
slightest movement."  The examiner confirmed that pain 
limited the range of motion of the veteran's lumbar spine.  
Positive paralumbar spasms were noted with tenderness upon 
palpation.  There were no postural abnormalities and there 
was good muscle tone and bulk.  SLR tests were positive at 30 
degrees bilaterally.  Deep tendon reflexes were intact and 
symmetrical and no sensory loss was noted.  The x-ray of the 
lumbosacral spine, per the radiologist, revealed mild to 
moderate degenerative changes at L4/5 and L5/S1 with disc 
space narrowing, Schmorl node formation, dense reactive 
sclerosis, and marginal spurring.  The examiner diagnosed 
chronic lumbar strain with positive clinical and radiographic 
findings of moderate degenerative joint disease and 
degenerative disc disease at L4/5, L5/S1, and chronic 
muscular spasms as a residual effect. 

Private medical records (Neurological Institute, Fairview 
Park Hospital) dated from September 2002 to October 2002, 
showed that the veteran was treated for acute lumbosacral 
strain.  A September 2002 report of a MRI noted an impression 
of discogenic degenerative changes at L4-5 and L5-S1, which 
were exacerbated by the narrow "AP" canal diameter.  A 
September 2002 report noted that a physical examination of 
the lumbar spine revealed some taut bands over the veteran's 
lumbar paraspinals.  There was some tenderness "in these" 
and some pain to percussion.  Flexion was within eight inches 
of toe touch.  Range of motion on extension and right and 
left lateral bend were all normal.  Left lateral bend caused 
some low back pain.  The SLR test was negative bilaterally.  
The x-ray revealed some facet hypertrophy and loss of disc 
space at L4 and L5.  The impression was subacute to chronic 
low back pain.  Dr. J.T.H. noted that while he would continue 
the veteran on Vioxx, unfortunately the veteran had not been 
responsive to this or conservative treatments.  

An October 2002 report by Dr. R.P.B. noted that a physical 
examination revealed no tenderness over the lumbar spine.  
The veteran was able to bend over about 70 to 80 degrees at 
the waist.  The SLR test was negative to 90 degrees 
bilaterally.  The MRI revealed some congenital spinal 
stenosis with a small canal.  The MRI also revealed some 
degenerative changes at L4-5 and L5-S1 with some broad based 
bulging discs and osteophyte, resulting in some mild stenosis 
at that level.  Dr. R.P.B. then noted that the veteran's 
neurologic exam was "pretty normal."  Dr. R.P.B. maintained 
that while the veteran had some pre-existing stenosis, his 
symptoms seemed more like a strain.  Lastly, Dr. R.P.B. noted 
that the examination revealed no evidence of nerve root 
compression in the lower back or any "cauda equina syndrome, 
etc."  An October 2002 electrodiagnostic evaluation was 
noted as normal.  The examiner commented that there was no 
electrodiagnostic evidence of lumbar radiculopathy, myopathy, 
or polyneuropathy. 

By way of history, the service medical records documented 
complaints of low back pain with radiation to the right groin 
area and right leg.  The service medical records showed that 
a December 1991 radiographic report and a February 1992 
radiologic consultation request/report noted mild 
degenerative disk disease of L4/5 and L5/S1, with perhaps 
three millimeters or so retrolisthesis of L5 on S1.  There 
was also minimal degenerative joint disease at L4/5.  VA 
treatment records were significant for a March 1995 record 
that noted that the lumbar spine x-ray revealed mild 
spondylosis and degenerative disk disease with slight 
narrowing of L5-S1 disk.  

B.	Old Schedule for Rating Spine Disabilities- 
Prior to September 23, 2002

As a preliminary matter, the Board notes that the October 
1997 and July 2002 rating decisions show that the grant of 
service connection for chronic low back strain includes 
degenerative changes at L4, L5, and S1, and muscle spasms.  
Indeed, service medical records and VA treatment records show 
that spondylosis, degenerative disc disease at L4/5 and 
L5/S1, as well as degenerative joint disease at L4/5, were 
all diagnosed during the veteran's service.  The April 2001 
VA examiner specifically attributed the muscular spasms 
demonstrated on VA examination as a residual of degenerative 
joint disease and degenerative disc disease at L4/5, L5/S1. 

The veteran's service-connected chronic low back strain is 
presently assigned a 20 percent rating under Diagnostic Code 
5295 of the old schedule for rating spine disabilities.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

The above discussed medical evidence notes no examination 
findings of listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, loss of lateral motion, or 
abnormal mobility on forced motion, which are criteria 
associated with a 40 percent rating under Diagnostic Code 
5295.  Id.  Indeed, while the April 2001 x-ray revealed 
osteo-arthritic changes, disc space narrowing, and 
irregularity of joint space, these findings are not 
accompanied with loss of lateral motion.  Rather, the 
objective evidence shows that the veteran has limitation of 
lateral motion, but not complete loss of lateral motion. 

Additionally, the medical evidence shows that the veteran's 
low back disability is not productive of marked limitation of 
forward bending (i.e., flexion) in the standing position, 
which is a criterion associated with a 40 percent rating 
under Diagnostic Code 5295.  Id.  Normal range of motion of 
the lumbar spine is not depicted in any way in the old 
schedule for rating spine disabilities.  Cf.  38 C.F.R. § 
4.71, PLATE II.  The above physicians did not provide the 
figures for normal range of flexion motion.  Thus, the Board 
will apply the 'range of motion' figures provided under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Note (2) under the schedule, indicates that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2004).  

In the instant case, the April 2001 VA examiner's report that 
the veteran had "pain before range of motion" that was 
"worse with the slightest movement" suggests that the 
veteran has complete functional loss in his lower back due to 
pain.  See DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995) 
(providing that additional functional loss due to pain should 
be reflected in a rating for limitation of motion).  The 
examination findings noted in the April 2001 VA examination 
report, Dr. J.T.H.'s September 2002 report, and Dr. R.P.B.'s 
October 2002 report, however, tend to show that the veteran 
is capable of flexion motion between 70 to 80 degrees in 
between flare-ups (where no symptomatic findings were noted 
on the October 2002 examination) and flexion motion is 
limited to 40 degrees during flare-ups (where pain, muscle 
spasms, tenderness, and a positive SLR test were demonstrated 
on the April 2001 VA examination).  Even with tenderness and 
pain noted in the lumber spine, the veteran was capable of 
reaching within eight inches of his toes at the September 
2002 examination.  Thus, the Board concludes that the 
veteran's low back disability is not productive of marked 
limitation of forward bending in the standing position even 
with consideration of additional functional loss due to pain.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 38 C.F.R. § 4.71a, 
Diagnostic 5295 (2003). Accordingly, the Board finds that the 
veteran's service-connected chronic low back strain more 
nearly approximates the criteria associated with the 
currently assigned rating of 20 percent under Diagnostic Code 
5295. 

The Board will consider other potentially applicable 
diagnostic codes under which the veteran may be entitled to a 
rating in excess of 20 percent.  

Under Diagnostic Code 5292, a 40 percent rating is assigned 
for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  As noted 
earlier, the physicians did not always report the normal 
range of motion of the lumbar spine.  Thus, the Board will 
again apply the 'range of motion' figures provided under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note 2 (2004) (providing that normal extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees).  

At the April 2001 VA examination, limitation of motion was 
severe on extension, but moderate on flexion, lateral 
flexion, and rotation, all of which were accompanied by pain.  
At the September 2002 examination, limitation of motion on 
flexion was slight, if any, as the veteran was capable of 
reaching within eight inches of his toes.  Dr. J.T.H. 
maintained that extension and right and left lateral bend 
were all normal, with pain noted only on left lateral bend.  
At the October 2002 examination, limitation of motion on 
flexion was slight with no pain noted.  The foregoing medical 
findings tend to show that the veteran generally suffers from 
no loss to a slight loss of motion in his low back on account 
of his disability, however, with exacerbations precipitated 
by pain, there is overall loss of motion that is no more than 
moderate.  With regard to the veteran's complaints of fatigue 
with prolonged use of his low back when bending, stooping, 
lifting, standing, or sitting, the Board notes that the April 
2001 VA examiner found that the veteran had "good" muscle 
tone and bulk.  Thus, the objective evidence does not show 
that any additional functional loss the veteran may 
experience due to fatigue is more severe than what is already 
contemplated in a 20 percent rating under Diagnostic Code 
5292.  Accordingly, the Board finds that the veteran's low 
back disability does not more nearly approximate the criteria 
associated with a 40 percent rating under Diagnostic Code 
5292.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 38 C.F.R. 
§ 4.71a, Diagnostic 5292 (2003).  

Under Diagnostic 5293 (in effect prior to September 23, 
2002), a 40 percent rating is prescribed for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  A 60 percent rating is prescribed for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.  Id. 

The veteran is currently diagnosed with degenerative disc 
disease, and he complains of low back pain with radiculopathy 
to the right groin area and leg.  The April 2001 VA 
examination also revealed a positive SLR test.  According to 
the October 2002 electrodiagnostic evaluation, however, there 
is no electrodiagnostic evidence of lumbar radiculopathy, 
myopathy, or polyneuropathy.  VA treatment records similarly 
show that despite degenerative disc disease at L4/L5 and 
L5/S1, at this time, there is no evidence of lumbar 
radiculopathy, myopathy, or polyneuropathy.  Despite the 
positive MRI findings, it was the opinion of Dr. R.P.B. that 
the neurologic exam was "pretty normal."  Dr. R.P.B. also 
noted that the veteran's symptoms seemed more like a strain.  
Thus, while the veteran may meet one of the criterion 
associated with a 60 percent rating under Diagnostic Code 
5293 (demonstrable muscle spasms), the veteran's low back 
disability does not more nearly approximate the criteria 
associated with a 60 percent rating or a 40 percent rating in 
the absence of other neurologic manifestations appropriate to 
the site of the diseased discs.  Accordingly, the veteran is 
not entitled to a rating in excess of 20 percent under 
Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic 5293 
(2002).   

In regard to other potentially applicable diagnostic codes, 
the Board notes that the medical evidence shows that the 
veteran does not have ankylosis of the lumbar spine.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (defining 
ankylosis as stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint).  Moreover, the veteran's service-connected low back 
disability is not analogous to an individual with ankylosis 
of the lumbar spine.  To the contrary, the medical evidence 
shows that the veteran has functional range of motion in the 
lower spine.  Thus, the veteran is not entitled to a 
compensable rating under Diagnostic Code 5289 for favorable 
or unfavorable ankylosis of the lumbar spine, much less a 40 
percent rating

The remaining diagnostic codes are not applicable.  Thus, the 
veteran is not entitled to a rating in excess of 20 percent 
under any other potentially applicable diagnostic codes.

In regard to a separate rating for x-ray evidence of 
degenerative arthritis, under Diagnostic Codes 5010-5003, 
traumatic arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2003-2004).  That rating may not be combined with other 
ratings based on limitation of motion of the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, Note (1) (2003-2004).  The Board notes that no physical 
manifestations attributable to the arthritic findings have 
been identified that are not already accounted for in the 
current rating (limitation of lumbar spine motion, pain, 
fatigue, muscle spasms) and that would not violate the rule 
against pyramiding.  See 38 C.F.R. § 4.14 (2003-2004) 
(providing that the evaluation of the same disability under 
various diagnoses is to be avoided).  Thus, a separate rating 
for degenerative joint disease at L4/5 under Diagnostic Code 
5003 is not in order. 

Accordingly, under the old schedule for rating spine 
disabilities, the Board finds that the veteran's service-
connected chronic low back strain more closely approximates 
the criteria associated with the currently assigned 20 
percent rating under Diagnostic Code 5295, prior to September 
23, 2002.  Moreover, the veteran is only entitled to a single 
20 percent rating for the orthopedic and neurologic 
manifestations of his low back disability.  Diagnostic Code 
5293 contemplates loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  VAOPGCPREC 36-97.  For this 
reason, prior to September 23, 2002, the veteran may not 
receive separate ratings for his orthopedic and neurologic 
manifestations of his low back disability as to do so would 
constitute pyramiding.  38 C.F.R. § 4.14 (2003-2004). 

	C.	New Schedule for Rating Intervertebral Disc 
Syndrome-
		From September 23, 2002 to September 25, 2003

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 was 
revised.  As revised, prior to September 25, 2003, Diagnostic 
Code 5293 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
based on the (1) total duration of incapacitating episodes 
over the past 12 months or by (2) combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Under Diagnostic Code 5293, in effect from September 23, 2002 
to September 25, 2003, a 10 percent rating is assigned for 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  A 20 percent rating is assigned 
for episodes having a total duration of at least two weeks 
but less than four weeks during the past 12 months.  Id.  A 
40 percent rating is assigned for episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Id.  A 60 percent rating is 
assigned for episodes having a total duration of at least six 
weeks during the past 12 months.  Id.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so." 

In regard to the first evaluation method, the medical 
evidence of record shows that at no time had a physician 
prescribed the veteran bed rest and treatment for a certain 
duration of time at any time during the appeal period.  At 
the July 2004 travel board hearing, the veteran denied that 
any doctor ever prescribed bed rest for him.  Thus, the 
veteran is only entitled to a noncompensable rating under the 
first evaluation method.  

In regard to the second evaluation method, the chronic 
orthopedic manifestation associated with the veteran's 
service-connected chronic low back strain is limitation of 
lumbar spine motion.  As previously discussed, the Board 
finds that the veteran is entitled to no more than 20 percent 
under Diagnostic Code 5295 (lumbosacral strain).  
Incidentally, the Board notes that a 20 percent rating under 
Diagnostic Code 5295 contemplates demonstrable muscle spasms.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  The Board 
similarly found that the veteran was entitled to no more than 
20 percent under Diagnostic Code 5292 for moderate limitation 
of lumber spine motion with functional loss due to pain and 
fatigue on prolonged use.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).  Thus, a 20 percent rating for orthopedic 
manifestations of the veteran's low back disability is for 
application.

In regard to neurologic manifestations, the veteran complains 
of radiculopathy of low back pain to the right groin area and 
leg.  Thus, the potentially relevant Diagnostic Code sections 
are Diagnostic Code 8520, for the sciatic nerve, Diagnostic 
Code 8526, for the anterior crural nerve (femoral), 
Diagnostic Code 8527, for the internal saphenous nerve, 
Diagnostic Code 8528, for the obturator nerve, Diagnostic 
Code 8529, for the external cutaneous nerve of thigh, and 
Diagnostic Code 8530, for the ilio-inguinal nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8526, 8527, 8528, 8529, 8530 
(2003-2004).  The medical evidence shows that no diagnosis 
has been made that the veteran suffers from incomplete or 
complete paralysis of any of the foregoing nerves or any 
other disease of the peripheral nerves attributable to the 
service-connected low back disorder.  Moreover, as previously 
discussed, electrodiagnostic testing revealed no evidence of 
lumbar radiculopathy, myopathy, or polyneuropathy.  Thus, the 
veteran's disability does not meet the rating criteria for 
any of the aforementioned diagnostic codes.   

Notwithstanding the foregoing, as previously noted, the April 
2001 VA examiner specifically attributed the veteran's muscle 
spasms as due, in part, to degenerative disc disease at L4/5 
and L5/S1.  A muscle spasm, in and of itself, is not 
necessarily an indicator of neurological deficit.  Yet, where 
as here, it has been associated as a residual of degenerative 
disc disease, this medical evidence allows for a finding of a 
minimal disability rating for a disability that nearly 
approximates incomplete paralysis of the appropriate nerve.

As the medical evidence shows that no actual nerve is 
affected by the veteran's low back disability, the Board will 
simply apply the Diagnostic Code affording the highest 
possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2003-2004).  In the instant case, a 
10 percent rating for mild disability is afforded under 
Diagnostic Codes 8520 and 8526.  All remaining potentially 
relevant Code sections provide noncompensable evaluations.  
As between Diagnostic Code 8520 and Diagnostic Code 8526, a 
higher maximum evaluation is provided under Diagnostic Code 
8520.  Thus, the Board finds that it is appropriate at this 
time to assign the veteran a 10 percent rating under 
Diagnostic Code 8520 for the neurologic manifestations of the 
low back disability.  

Lastly, the Board notes that the amended schedule provides 
that if intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note (3) (2003).   The medical 
evidence shows that there are degenerative changes at L4/L5 
and L5/S1.  The medical evidence, however, does not show that 
the effects in each spinal segment are clearly distinct.  
Thus, the medical evidence does not show that evaluation of 
each segment of the lumbar spine should be made at this time.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293 in effect from September 23, 2002 to September 25, 
2003, the Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's service-connected 
low back disability.  It has been determined that the veteran 
is entitled to a 20 percent rating under Diagnostic Code 5292 
for his orthopedic manifestations, and that he is entitled to 
a 10 percent rating under Diagnostic Code 8520 for the 
neurologic manifestations.  Those separate orthopedic 
manifestation and neurologic manifestation ratings must now 
be combined under 38 C.F.R. § 4.25, along with all other 
service-connected disabilities.  The veteran is also service-
connected for bursitis of the left shoulder, for which he is 
assigned a 10 percent rating. 

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 20 percent (orthopedic 
manifestations of his low back disability), 10 percent 
(neurologic manifestations of his low back disability), and 
10 percent (bursitis of the left shoulder), an evaluation of 
40 percent is derived.  The combined rating result of 40 
percent under the second method for evaluating intervertebral 
disc syndrome clearly exceeds any combined rating result 
under the first evaluation method, where the veteran is not 
entitled to a compensable rating for incapacitating episodes 
of intervertebral disc syndrome.

Thus, the revised version of Diagnostic Code 5293 in effect 
from September 23, 2002 to September 25, 2003, entitles the 
veteran to an increased combined service-connected disability 
evaluation of 40 percent if he is rated separately for the 
orthopedic and neurologic manifestations of the low back 
disability.  As such, the evidence supports the grant of a 
separate 20 percent rating for the orthopedic manifestations 
of the low back disability, and a separate 10 percent rating 
for the neurologic manifestations of the low back disability, 
for the period from September 23, 2002 to September 25, 2003.  

	D.	General Rating Formula for Diseases and Injuries of 
the Spine-
		From September 26, 2003

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5235-5243 (2004)).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).  A 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  Id.  Normal range of 
flexion, extension, lateral flexion, and lateral rotation 
motion of the thoracolumbar spine was previously detailed 
under the Board's 'Old Schedule for Rating Spine 
Disabilities' analysis.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a, Note (2) (2004).  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
Id.  The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Id.  

At its worst, with pain, the veteran's lumber spine 
demonstrated forward flexion between 30 degrees and 60 
degrees (at 40 degrees) at the April 2001 VA examination.  As 
the foregoing medical finding does not support a 40 percent 
evaluation for forward flexion 30 degrees or less under the 
General Rating Formula for Diseases and Injuries of the 
Spine, the veteran is not entitled to a rating in excess of 
20 percent thereunder.  In making this determination, the 
Board considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, which address additional functional loss due to pain, 
weakness, excessive fatigability, etc.  As previously 
discussed when the Board evaluated the veteran's low back 
disability under the old schedule for rating spine 
disabilities, 'forward flexion limited to 40 degrees during 
flare-ups on account of pain' best reflected the veteran's 
overall disability picture when the examination findings 
noted in the April 2001 VA examination report, Dr. J.T.H.'s 
September 2002 report, and Dr. R.P.B.'s October 2002 report 
were weighed against each other.  With respect to the 
veteran's complaints of fatigue, the Board reiterates that 
the April 2001 VA examiner found that the veteran had 
"good" muscle tone and bulk.  There is no medical evidence 
of record contrary to this finding.  

There is also no ankylosis of the lumbar spine, and for 
reasons previously discussed, the low back disability is not 
analogous to an individual with ankylosis of the lumbar 
spine.  Moreover, segments of the thoracic spine are not 
service-connected.  Accordingly, the Board finds that the 
veteran's low back disability more nearly approximates the 
criteria associated with a 20 percent rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  

In regard to other potentially applicable diagnostic codes 
under which the veteran may be entitled to a rating in excess 
of 20 percent, the new schedule effective from September 26, 
2003 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) (Diagnostic Code 5243) is 
now to be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  

As discussed above, the preponderance of the evidence is 
against a compensable evaluation for the low back disability 
based on incapacitating episodes of intervertebral disc 
syndrome.  Similarly, the competent medical evidence of 
record is against an evaluation in excess of 20 percent for 
the low back disability based on the General Rating Formula 
for Diseases and Injuries of the Spine.  

The Board notes that a 20 percent rating may be assigned for 
the requisite limitation in range of lumbar spine motion 
and/or muscle spasms under the General Rating Formula for 
Diseases and Injuries of the Spine.  Note (1) there under 
provides that VA must evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  For reasons previously discussed, the 
veteran's muscle spasms may be characterized as a mild 
neurologic manifestation of his low back disability.   Thus, 
the veteran is entitled to a 20 percent rating under the 
General Rating Formula for Diseases and Injuries of the Spine 
for limitation in forward flexion to 40 degrees and he is 
entitled to a separate 10 percent rating under Diagnostic 
Code 8520 for mild neurological symptoms of the low back 
disability.  

Clearly, under Diagnostic Code 5243 (intervertebral disc 
syndrome), evaluating the veteran's low back disability under 
the General Rating Formula for Diseases and Injuries of the 
Spine rather than under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Accordingly, a 20 percent rating under Diagnostic Code 5243 
is assigned, and a separate 10 percent rating under 
Diagnostic Code 8520 is assigned, both effective from 
September 26, 2003.  

	E.	Extraschedular Rating 

The Board notes that there is no evidence of record that the 
veteran's service-connected chronic low back strain causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board notes that there are no 
medical records that show frequent periods of hospitalization 
on account of the low back disability.  Also, the veteran 
presented sworn testimony at the July 2004 travel board 
hearing that he was currently employed.  The Board emphasizes 
that the percentage ratings assigned by the VA Schedule for 
Rating Disabilities represent the average impairment in 
earning capacity resulting from a service-connected 
disability.  38 C.F.R. § 4.1 (2004).  In the instant case, to 
the extent that the veteran's service-connected low back 
disability interferes with his employability, the currently 
assigned ratings adequately contemplate such interference, 
and there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis.  There is no competent 
evidence that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected low back disability.  Hence, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2004) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

Service connection for a disorder as a result of asbestos 
exposure is denied. 

Service connection for post-traumatic stress disorder is 
denied. 

Service connection for anxiety disorder or dysthmia is 
denied.  

A rating in excess of 20 percent for service-connected 
chronic low back strain, prior to September 23, 2002, is 
denied. 

A separate rating of 20 percent for orthopedic manifestations 
of the service-connected chronic low back strain, from 
September 23, 2002 to September 25, 2003, is granted, subject 
to the law and regulations controlling the award of monetary 
benefits.  

A separate rating of 10 percent for neurologic manifestations 
of the service-connected chronic low back strain, from 
September 23, 2002 to September 25, 2003, is granted, subject 
to the law and regulations controlling the award of monetary 
benefits.  

A separate rating of 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine for the 
service-connected chronic low back strain, from September 26, 
2003, is granted, subject to the law and regulations 
controlling the award of monetary benefits.  

A separate rating of 10 percent for neurologic abnormalities 
of the service-connected chronic low back strain, from 
September 26, 2003, is granted, subject to the law and 
regulations controlling the award of monetary benefits.  


REMAND

The Board notes that the RO's correspondence to the veteran 
dated in August 2003, which purported to apprise the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his left knee claim, must be corrected.  
As previously discussed in the INTRODUCTION portion of this 
decision, in light of the VCAA, the RO reopened the left knee 
claim in the July 2002 rating decision, which had been 
previously disallowed as not well-grounded.  The August 2003 
VCAA erroneously provides the veteran with notice of the 
information and evidence necessary to substantiate a "new 
and material evidence" claim.  Thus, the veteran must be 
provided with a corrected VCAA notice to reflect the 
information and evidence necessary to substantiate a 
"service connection " claim.  

At the RO hearing and travel board hearing, the veteran 
testified that he injured his left knee in Panama in 1985 
during a period of active duty for training.  He maintained 
that he did not obtain treatment for his knee until after he 
returned to the United States from Panama.  He testified that 
he currently experienced multiple problems with his left 
knee.  

The reserve service medical records show that the veteran was 
seen in the Emergency Care and Treatment unit on January 19, 
1986 for complaints of a
left knee injury that reportedly occurred around December 19, 
1985.  The veteran reported that he injured his left knee in 
Panama approximately one month ago.  The physical examination 
was negative, but the examiner noted an assessment of 
probable left knee sprain.  The examiner referred the veteran 
for a consultation.  A January 21, 1986 consultation sheet 
showed that the veteran reported again that he injured his 
left knee approximately one month ago during a period of 
reserve active duty for training.  The physical examination 
was negative, but the examiner 
noted an assessment of probable strain/contusion.  

Prior to January 19, 1986, service medical records covering 
the veteran's first period of service show that the veteran 
complained of pain behind his knee and calf in August 1975.  
No assessment was provided.  The veteran was discharged from 
active service.  Reserve service medical records are 
significant for complaints of left knee pain in July 1981, 
during which time a physical examination revealed tenderness 
along the medial joint line.  The examiner diagnosed 
synovitis of the left knee, etiology unknown.  In November 
1985, the veteran complained of left knee pain with no known 
injury.  The physical examination revealed some tenderness 
over the left knee with associated crepitation.  The examiner 
diagnosed chondromalacia of the left patella.  

After the January 19, 1986/January 21, 1986 emergency room 
visit, service medical records covering the veteran's second 
period of service are significant for complaints of left knee 
pain and chronic ache over the knee cap in December 1990.  
The veteran reported the history of a left knee injury in 
Panama in 1985.  The examiner noted an assessment of chronic 
knee pain.  A January 1993 examination report shows that no 
left knee disorder was identified, but on the Report of 
Medical History, the veteran complained that his left knee 
had ached after exercising for the past four to five years.   

The March 1998 VA joints examination report showed that a 
physical examination revealed crepitance, hyperextension, and 
medial laxity in the left knee, although the same was noted 
in the right knee.  

The above-discussed evidence shows that additional 
information and evidence is necessary in order to 
substantiate the veteran's claim, thereby triggering VA's 
duty to assist the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  
Complaints of left knee pain are noted during the veteran's 
first period of active service, during his reserve service, 
and during his second period of active service.  With respect 
to the veteran's reserve service, AMC must verify whether the 
veteran served on any periods of active duty for training or 
inactive duty training from July 1976 to September 1986, for 
purposes of determining whether any dates of treatment for 
the left knee coincide with periods the veteran served on 
active duty for training or inactive duty training.  Also, it 
is not clear from the medical evidence as to whether the 
veteran has a current chronic left knee disability that had 
its onset during a period of his service.  Therefore, AMC 
must afford the veteran a VA examination and obtain a medical 
opinion for purposes of determining the identity of any left 
knee disorder that may be present and whether any left knee 
disorder found on examination is related to any 
symptomatology shown in service.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  Please send the veteran a new VCAA 
notice that advises him of the evidence 
needed to substantiate a claim of service 
connection for the left knee disorder in 
accordance with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R.              § 
3.159(b) (2004). 

2.  Please verify whether the veteran 
served on any periods of active duty for 
training or inactive duty training from 
July 1976 to September 1986.

3.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any left knee disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any left knee disorder found on 
examination is at least as likely as not 
related to any symptomatology shown in 
service.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.  

4.  Thereafter, the veteran's claim 
should be readjudicated with 
consideration of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 


The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


